Citation Nr: 0429706	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-06 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for cancer as a result 
of exposure to ionizing radiation.  

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from March to April 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The RO, in pertinent part, denied 
entitlement to service connection for cancer as a result of 
exposure to ionizing radiation, and for a back disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.

REMAND

In a statement received in April 2003, the veteran requested 
a videoconference hearing at the RO before a Member of the 
Board in Washington, D.C.  The veteran was notified by letter 
dated in September 2003 that a hearing was scheduled in 
November 2003.  The veteran requested a postponement of the 
hearing, on the grounds that he would not be in town on the 
date scheduled, and was having difficulty in obtaining 
necessary records in support of his claim.  Therefore, the 
Board finds that this matter should be REMANDED to re-
schedule the veteran for a videoconference hearing.  See 
38 C.F.R. § 20.704 (c)(d) (2003). 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should take steps to schedule the 
appellant for a hearing at the RO, by means of 
video teleconferencing, before a Veterans Law 
Judge sitting at the Board in Washington, DC.  
Appropriate notification should be given to the 
appellant and his representative, and such 
notification should be documented and associated 
with the claims folder. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


